DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hormati et al. US 2017/03178593.
Consider claim 8, Hormati discloses An integrated circuit (see FIG. 1), comprising: 
a receiver (see FIG. 1) comprising loop unrolled decision feedback equalization (DFE) circuitry (see FIG. 1 and ¶ [0047]), the DFE circuitry selecting, based on at least one received value, a selected comparator to compare an input signal to a first threshold and an unselected comparator to compare the input signal to a second threshold (see FIG. 1 and ¶ [0032], wherein the data decision circuit 130 of the DFE circuity selects, based on the received data selection, a selected comparator i.e. upper comparator, to compare the received data input to a first threshold, and the unselected comparator i.e. the lower comparator, to compare the received data input to a second threshold), the selected comparator comparing the input signal to the first threshold concurrently with the unselected comparator comparing the input signal to the second threshold (see FIG. 1 and ¶ [0032]); and 
circuitry to transmit an output of the unselected comparator to circuitry configured to adjust an offset of the unselected comparator (see FIG. 1 and ¶ [0032] and [0034], wherein the DFE 150 transmit the output of the unselected comparator to adjust an offset of the unselected comparator via. DFE compensations).

Consider claim 15, Hormati discloses A method of adjusting an offset of a comparator (see FIG. 1), comprising: 
receiving, by a first comparator, an input signal and a first threshold (see FIG. 1 and ¶ [0032], wherein the upper comparator 120 i.e. first comparator, receives the received data input and first threshold); 
producing, by the first comparator, a first output value corresponding to a comparison of the input signal to the first threshold (see FIG. 1 and ¶ [0032], wherein the upper comparator 120 produce the output corresponding to the comparison of the received data input and the first threshold); 
receiving, by a second comparator, the input signal and a second threshold (see FIG. 1 and ¶ [0032], wherein the lower comparator 120 i.e. second comparator, receives the received data input and a second threshold); 
producing, by the second comparator, a second output value corresponding to a comparison of the input signal to the second threshold (see FIG. 1 and ¶ [0032], wherein the lower comparator 120 produce the output corresponding to the comparison of the received data input and the second threshold ), the comparison of the input signal to the first threshold and the comparison of the input signal to the second threshold occurring concurrently (see FIG. 1 and ¶ [0032]); Page 5Attorney Docket No.: 765-0134US1 - 10886US02 
selecting, based on at least one previously selected output value, one of the first output value and the second output value to be a selected output value of a receiver (see FIG. 1 and ¶ [0032], wherein the data decision selection circuit 130 selects, based on one prior data decision, the output of the upper comparator or the output of the lower comparator); and, 
adjusting, based at least in part on a one of the first output value and second output value that is not the selected output value of the receiver, an offset of the second comparator (see FIG. 1 and ¶ [0032] and [0034], wherein the DFE 150 adjusts an offset of the lower comparator based on the DFE compensations).

Consider claims 16 and 20, Hormati discloses wherein the adjusting of the offset of the second comparator comprises determining, based at least in part on statistics that are based at least in part on the one of the first output value and the second output value that is not the selected output value of the receiver, whether to adjust the offset of the second comparator (see FIG. 1 and ¶ [0032], wherein the second threshold to adjust the offset of the lower comparator is determined based at least in part on statistics of the prior data decision).

Allowable Subject Matter
Claims 1, 3-7 are allowed.
Claims 9-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633